Citation Nr: 1514559	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD.  The Board has expanded the claim to include all currently diagnosed psychiatric disorders, as stated on the title page.  In February 2015, the Veteran testified at a hearing held via videoconference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current psychiatric disorder was caused or aggravated by his service.  The treatment records spanning the appeal period reflect diagnoses of an adjustment disorder with anxiety and depression, as well as major depressive disorder.

The Board finds that further development is necessary prior to adjudication of the claim.  First, the Veteran contends that his current psychiatric disorder is due to service stressors to include airplane crashes that occurred while he was stationed as an air traffic controller at Meridian Naval Air Station.  He has stated that one incident occurred in October 1967, when a T-2 Buckeye crashed, and that another incident occurred in July 1968, when a T-52 crashed.  He contends that while stationed at Meridian, he witnessed several crashes, including one in which he found a dead pilot's head still in its helmet.  As of yet, the reported crashes have not been verified.  Such should be accomplished on remand.

Next, the Board finds that a new VA examination should be obtained.  In June 2011, a VA examiner determined that the Veteran's reported service stressors did not meet the criterion for a diagnosis of PTSD.  The examiner concluded that the Veteran's current symptoms were related to his depression, rather than as the result of trauma while in service.  The Board finds that this opinion is not sufficient because it remains unclear whether his depression was caused or aggravated by his service.  Moreover, VA treatment records reflect the Veteran's belief that his depression is also caused or aggravated by his service-connected tinnitus, and that theory should also be considered on VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service organization, to include the Naval Aviation History Branch, Naval Historical Center, at the Navy Yard in Washington D.C., in order to verify the Veteran's reported service stressors, to include airplane crash causalities that occurred in October 1967 and July 1968 at Meridian Naval Air Station.  If a negative response is received, notify the Veteran and provide him with the opportunity to provide such records.

2.  After conducting the above verification, schedule the Veteran for a VA examination to determine the etiology of his acquired psychiatric disorder, to include an adjustment disorder with anxiety and depression, and major depressive disorder.  The examiner should review the claims file and provide a well-explained rationale for the following questions:

a)  Does the Veteran meet the criteria for a diagnosis of PTSD based upon his reported service stressors, to include the stress of having to land airplanes with little visibility, knowledge of or witnessing crashes where pilots were hurt or killed, and when he was stationed in the Philippines and there was robbing and fights that occurred off base?

b)  Is it at least as likely as not (with the realm of 50 percent probability or greater) that the Veteran's current psychiatric disorder, to include an adjustment disorder with anxiety, and depression and major depressive disorder, or PTSD, was caused or aggravated by his reported service stressors, to include the stress of having to land airplanes with little visibility, knowledge of or witnessing crashes where pilots were hurt or killed, and when he was stationed in the Philippines and there was robbing and fights that occurred off base.

c)  Is it at least as likely as not (with the realm of 50 percent probability or greater) that the Veteran's current psychiatric disorder was caused or aggravated by the Veteran's service-connected tinnitus?

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




